Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 21, line 6 "of the donor" has been amended to --of a donor--

	Claim 27, line 6 “of the donor” has been amended to --of a donor--

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Claims 21-32 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 21, and similarly claim 27, is allowable is because the closest prior art of record, US 2012/0020278 by Moberg et al. and 2019/0215055 by Majmundar et al. , fails to teach or fairly suggest either alone or in 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2010/0103863 teaches utilizing a TEID as a an identifier for a EPS or bearer of a UE
US 2012/0020278 teaches a donor base station determines user terminals sending data packets from a user specific identifier inserted into the header of at least one of the radio link protocol packet and determines a tunnel identifier for a user specific tunnel between the donor base station and gateway based on the user specific identifier
US 2019/0215055 teaches data packet can be encapsulated by a relay distributed unit according to RLC protocol based on routing information provided by a routing function component, resulting in an encapsulated data unit. The encapsulated data unit can be transmitted on a relay bearer channel carried on an integrated access and backhaul (IAB) communications link.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466